Citation Nr: 0914817	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1985 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for multiple disabilities and denied service 
connection for other disabilities, including right shin 
splints.  The Veteran indicated in his April 2006 appeal that 
he was only appealing the issue of service connection for 
right shin splints.


FINDINGS OF FACT

1.	The Veteran has a record of shin splints during service. 

2. 	The Veteran does not have a current diagnosis of shin 
splints. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right shin splints have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
acknowledged by the Veteran in February 2005 and sent to the 
Veteran in December 2005 and March 2006 that fully addressed 
all notice elements.  

In the letter acknowledged by the Veteran in February 2005, 
the RO provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as specifying the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to advise 
VA of or submit any further evidence that pertained to his 
claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded a VA 
examination in March 2005.  

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  

Analysis of the Claim

The Veteran alleges that he has shin splints in his right 
leg, which were incurred during active duty service.  Having 
carefully considered the record, the Board finds that the 
evidence does not contain a current diagnosis of shin 
splints.  Thus, the Veteran's claim for service connection 
for right shin splints is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

In the absence of proof of a present disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses. 38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge. Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of the evidence of record reveals that the Veteran 
was treated for shin splints while in service.  The Veteran's 
service treatment records contain several instances of 
complaints of shin pain between July 1988 and February 2004.  

The first references to shin splints or shin pan, is in July 
1988, when the Veteran reported sharp pain on his ankle up to 
his legs and eventually to his knees.  In April 1999, the 
Veteran reported to the clinic for numbness and tingling in 
the right leg.  The record states that he was running when he 
noticed a burning and tingling sensation in his right calf.  
The examiner assessed calf strain.

In April 2002, the Veteran's treatment records contain a 
notation of bilateral shin splints.  In October 2002, the 
Veteran complained of right shin pain.  The record notes that 
he had acute shooting pain in his tibia.  The Veteran was 
scheduled for an x-ray to rule out a stress fracture.  

The most recent records of pain in his shin are from February 
2004.  The record states that the Veteran complained of pain 
along his shins, but no treatment or diagnosis is reflected.

The Veteran underwent a VA examination in March 2005.  The 
examiner noted that the Veteran stated that he had shin 
splints since 1998.  The Veteran was also told he might have 
stress fractures but has no documentation to confirm this 
diagnosis.  The Veteran explained that he experiences a 
burning sensation in the anterior aspect of his shins and 
upper ankles.  He has some functional impairment, as he is 
unable to walk long distances, stand for more than fifteen 
minutes, and he has difficulty climbing stairs.  The Veteran 
stated that he uses Motrin for relief of pain.  He also 
stated that he has had ultrasound treatments, as well as 
physical therapy with heat, along with stretching exercises 
and periods of light duty.  

Upon physical examination, the examiner found the Veteran's 
tibias and fibulas normal.  There were no signs of shin 
splints at that time.  X-rays of his tibias and fibulas came 
back with normal findings.  The examined found no pathology 
to render a diagnosis of shin splints. 

The Veteran has not submitted any evidence of treatment for 
shin splints since his discharge from service.  He states 
that he has received physical therapy and ultrasounds but has 
not produced any records of such treatment.  Furthermore, he 
has not produced any records from physicians stating that he 
currently is diagnosed with this disorder.

The Veteran's assertion alone is not competent medical 
evidence, as he is a layperson without the medical knowledge 
or training required to render a diagnosis. Espiritu, 2 Vet. 
App. 492.

In the absence of proof of a present disability there can be 
no valid claim. Brammer, 3 Vet. App. at 225.  Service 
connection cannot be granted, under any theory of 
entitlement, if the claimed condition is not present.  In the 
absence of any current diagnosis, the claim of service 
connection for right shin splints must be denied.


ORDER

Service connection for shin splints of the right leg is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


